In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00097-CV

ESTATE OF MICHAEL LYNN LUCE,               §    On Appeal from
DECEASED
                                           §    County Court at Law No. 2

                                           §    of Parker County (CIV-16-0132)

                                           §    November 15, 2018

                                           §    Opinion by Justice Kerr

                                           §    Dissent by Justice Meier (to follow)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We reverse the part of the trial court’s March

7, 2017 order modifying the trial court’s December 22, 2016 judgment by setting aside

the jury’s good-faith-and-with-just-cause finding against Appellant/Cross-Appellee

GayeLynne Luce and awarding her an unspecified amount of attorney’s fees. We

affirm the remainder of the trial court’s March 7, 2017 order. We reverse the trial
court’s October 30, 2017 order awarding GayeLynne Luce $199,653.66 in attorney’s

fees and expenses. We affirm the trial court’s October 27, 2017 and October 31,

2017 orders denying Tina Poole’s request for attorney’s fees and expenses as the

executor designated in the 2015 will. We affirm the trial court’s December 22,

2016 judgment.

      We tax appellate costs against Appellant/Cross-Appellee GayeLynne Luce.


                                   SECOND DISTRICT COURT OF APPEALS


                                   By _/s/ Elizabeth Kerr__________________
                                      Justice Elizabeth Kerr